t c memo united_states tax_court ilya g and sophia k margolis petitioners v commissioner of internal revenue respondent docket no filed date tlya g and sophia k margolis pro sese james r rich for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure as well as an accuracy-related_penalty under sec_6662 in the amount of dollar_figure at trial respondent asserted an increased deficiency and accuracy-related_penalty in the amounts of dollar_figure and dollar_figure respectively as discussed in further detail in this opinion petitioners concede a portion of the increased deficiency after concessions by the parties the issues for decision are whether petitioners failed to report self-employment_income in the amount of dollar_figure we hold that petitioners failed to report dollar_figure of self-employment_income ’ whether petitioners are entitled to certain schedule c deductions we hold that they are to the extent provided in the opinion whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are to the extent provided in the opinion findings_of_fact some of the facts have been stipulated and are so found petitioners resided in charlotte north carolina at the time that their petition was filed with the court the disputed amount of unreported self-employment_income is in addition to dollar_figure of unreported self-employment_income conceded by petitioners to have been received by mrs margolis petitioners are a married couple throughout the year in issue petitioner-husband mr margolis was self-employed as a photographer and petitioner-wife mrs margolis was self- employed as a textile designer in date mrs margolis became associated with leo art studios inc leo art located in manhattan new york she received dollar_figure from leo art in from the sale of her textile designs leo art paid mrs margolis by checks ranging in amount from dollar_figure to dollar_figure mrs margolis deposited the first three checks she received from leo art each in the amount of dollar_figure to petitioners’ account at national westminster bank mrs margolis cashed the remaining checks petitioners resided in a three bedroom apartment in kew gardens new york one of the bedrooms was converted into a work area utilized exclusively by mrs margolis throughout as a home_office mrs margolis used the home_office mainly to prepare her textile designs on their federal_income_tax return petitioners claimed a net schedule c loss for mr margolis' photography business in the amount of dollar_figure petitioners reported dollar_figure in unemployment_compensation income received by mrs margolis petitioners did not report any income or claim any loss for mrs margolis' textile design business in the notice_of_deficiency respondent determined that petitioners failed to report dollar_figure in self-employment_income earned by mrs margolis as a textile designer further using the bank_deposits method of income reconstruction respondent determined that petitioners received additional unreported self-employment_income respondent determined that during petitioners deposited dollar_figure to their bank account gross_receipts from mr margolis' business accounted for dollar_figure of the deposits and mrs margolis' unemployment_compensation accounted for dollar_figure of the deposits as for mrs margolis' self-employment_income from leo art separately determined and therefore otherwise taxed respondent determined that petitioners had deposited only dollar_figure to their bank account respondent therefore determined that petitioners had additional unreported self-employment_income in the amount of dollar_figure ie dollar_figure less dollar_figure dollar_figure and dollar_figure initially petitioners denied that mrs margolis had received any self-employment_income during the year in issue subseguently but before trial in this case petitioners submitted a corrected form_1040 through which they conceded that mrs margolis had received self-employment_income in the amount of dollar_figure from leo arts in the corrected return however petitioners claimed that mrs margolis had incurred dollar_figure in schedule c expenses including an dollar_figure mortgage interest expense’ and a dollar_figure home_office expense the corrected form_1040 was never actually filed with respondent at trial it became apparent that petitioners actually intended to claim a deduction for an interest_expense as opposed continued in addition in the corrected return petitioners decreased their personal exemptions by one resulting in an increase in petitioners' taxable_income in the amount of dollar_figure petitioners also submitted a corrected schedule c for mr margolis' business conceding a dollar_figure reduction in schedule c expenses as part of the claimed expenses in the corrected return mr margolis also claimed an dollar_figure mortgage interest_expense_deduction respondent allowed this dollar_figure deduction for mr margolis business subsequently respondent conceded that mrs margolis had received only dollar_figure of unreported self-employment_income from her textile design business as opposed to dollar_figure as determined in the deficiency_notice and that petitioners were entitled to dollar_figure in schedule c expense deductions for mrs margolis' business respondent did not allow a deduction for the dollar_figure mortgage interest_expense for mrs margolis business or for the dollar_figure home_office expense at trial respondent asserted an increase to petitioners' unreported income resulting from two different adjustments to respondent's bank_deposits analysis first respondent's counsel determined that petitioners deposited only dollar_figure of mrs margolis' self-employment_income as opposed to dollar_figure as continued to a mortgage expense it appears that petitioners similarly intended to claim a deduction for an interest_expense as opposed to a mortgage expense determined in the notice of deficiency--resulting in an increase of dollar_figure to unreported income second respondent's counsel determined that petitioners' bank_deposits during totaled dollar_figure as opposed to dollar_figure as determined in the notice of deficiency---resulting in an increase of dollar_figure to unreported income opinion issue unreported income a general principles of law because the parties have agreed as to the amount of mrs margolis' unreported self-employment_income we must only decide whether petitioners received additional unreported income as determined by respondent's bank_deposits analysis in deciding the issue we keep in mind that at trial respondent asserted an increased deficiency claiming the amount of the additional unreported income to be dollar_figure as opposed to dollar_figure as determined in the notice_of_deficiency we begin by referring to two principles of law first it is well established that bank_deposits are prima facie evidence of income 399_f2d_744 4th cir affg tcmemo_1967_67 87_tc_74 64_tc_651 affd 566_f2d_2 6th cir and that the taxpayer bears the burden of proving that the commissioner's determination of income based on the bank_deposits method is erroneous 102_tc_632 dilleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir therefore petitioners bear the burden of proving that they did not receive additional unreported income in the amount of dollar_figure on the other hand it is also clear that the commissioner bears the burden of proving that the taxpayer is liable for any increased deficiency asserted by the commissioner after issuance of the notice_of_deficiency see rule a shaller v commissioner tcmemo_1984_584 affd per curiam without published opinion 813_f2d_403 4th cir thus respondent bears the burden of proving the increase in the amount of unreported income from dollar_figure to dollar_figure ie the dollar_figure decrease in the amount of otherwise taxed deposits and the dollar_figure increase in the amount of total deposits with these principles in mind we turn to the matter before us b amount of deposits from previously taxed or nontaxable sources petitioners contend that respondent's determination is erroneous because the deposits in question consist of previously taxed or nontaxable amounts specifically petitioners contend that the unexplained deposits partially represent a gift in the amount of dollar_figure from mr margolis' mother petitioners further claim that they deposited more than percent of mrs margolis' self-employment earnings accounting for the remaining unexplained deposits to substantiate their claim regarding the dollar_figure gift from mr margolis' mother petitioners rely solely on their own uncorroborated testimony petitioners did not produce any canceled checks or any other admissible evidence to prove their claim we are not required to and do not accept petitioners’ self-serving testimony see tokarski v commissioner supra hawkins v commissioner tcmemo_1993_517 affd without published opinion 66_f3d_325 6th cir similarly petitioners rely principally on their own self- serving testimony to establish that they deposited over percent of mrs margolis' self-employment_income to their account again we do not find petitioners' self-serving testimony sufficient or particularly reliable in that regard see tokarski v commissioner supra hawkins v commissioner supra the record in this case contains many facts contrary to petitioners' testimony we find it unnecessary to dissect painstakingly and analyze petitioners’ testimony regarding the source of the unexplained deposits see hawkins v commissioner supra however as an example we refer to an instance where we find petitioners' testimony to be inconsistent and improbable petitioners testified as follows mrs margolis would cash each check--other than the first three--she received from leo art at hanover bank located in the empire state building on the day she received the check usually on a friday mrs margolis would travel by subway to her home carrying cash ranging from dollar_figure to s800 mr margolis would then travel back to manhattan on the following monday to deposit to percent of the cash to petitioners' account at national westminster bank also located in the empire state building apparently petitioners' reason for this practice was so that they would have cash available for their weekend expenditures we have reviewed petitioners' bank account statements and find that petitioners' testimony is not supported by their banking pattern for instance a number of the deposits claimed to be deposits of cashed checks are in the amount of dollar_figure however upon review of the record it appears that the dollar_figure deposits are actually deposits of unemployment_compensation received by mrs margolis respondent gave petitioners credit for mrs margolis' unemployment_compensation in the bank_deposits analysis according to petitioners' return mrs margolis received dollar_figure in unemployment_compensation during that year based on the record it appears that she received an initial week payment of dollar_figure dollar_figure on date supported on the record by a deposit of dollar_figure to petitioners account on that day and biweekly payments of dollar_figure making a total of dollar_figure for that year thus the dollar_figure deposits are in fact deposits of unemployment_compensation and not deposits of the proceeds of mrs margolis' cashed checks also what is highly irregular is that petitioners continued the unsafe practice of carrying large sums of cash on the subway week after week for more than a 6-month period even though petitioners claim that they did not use more than percent of the cash on any given weekend on the other hand we are not convinced that petitioners never deposited any portion of the dollar_figure in cashed checks to their account respondent bears the burden of proving the dollar_figure increase in the amount of the unexplained deposits see rule a in that regard respondent must prove that petitioners did not deposit any portion of the cashed checks to their account we do not think that respondent proved that matter it is possible that petitioners deposited a portion of mrs margolis' cashed checks to their account we find however that such deposits would have been minimal and not close to to percent of the checks cashed therefore using our best judgment we conclude that petitioners deposited percent----or dollar_figure--of mrs margolis' dollar_figure cashed checks to their account cf 39_f2d_540 2d cir buske v commissioner tcmemo_1998_29 utilizing cohan to determine amount of unreported income kale v commissioner tcmemo_1996_197 utilizing cohan to determine the amount of unreported income but bearing heavily against the party--the commissioner-- upon whom the burden_of_proof rested alanis v commissioner tcmemo_1995_263 holding that in cases of unreported income it may be appropriate for the court to make estimates of the amount of income that the taxpayer has failed to report applying the cohan principle smith v commissioner tcmemo_1993_548 even given respondent's burden_of_proof with respect a portion of the amount at issue we think any further adjustment would be unguided and unwarranted judicial largess 245_f2d_559 5th cir c total deposits respondent also asserted an increased deficiency based on an increase in the amount of total bank_deposits from dollar_figure to dollar_figure at trial respondent produced copies of petitioners' bank statements and we are convinced that petitioners' total deposits for totaled dollar_figure contrary to petitioners' contention petitioners’ bank statements reflect that respondent did not take into account any cash advances from petitioners' cash reserve_account to arrive at the dollar_figure total deposit figure thus respondent has satisfied the burden_of_proof in this regard see rule a in view of the foregoing we conclude that petitioners received dollar_figure of unreported self-employment_income issue schedule c deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled we note that this amount is in addition to the dollar_figure of unreported self-employment_income the receipt of which petitioners have already conceded to any deduction claimed rule a 503_us_79 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations promulgated under sec_162 clarify that only those ordinary and necessary business_expenses directly connected with or pertaining to the taxpayer's trade_or_business may be deducted sec_1_162-1 income_tax regs in addition under sec_262 no portion of the expenditures attributable to personal living or family_expenses may be deducted we now apply these principles to the various expenses petitioners claimed on their schedule c for a home_office deduction sec_280a narrows the general deductibility rule_of sec_162 when deductions are claimed for the expenses of a home_office sec_280a sec_280a denies deductions with respect to the use of a dwelling_unit used by the taxpayer as a residence during the taxable_year sec_280a however permits the deduction of expenses allocable to a portion of the dwelling_unit that is used exclusively and regularly as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a a a taxpayer's principal_place_of_business is not simply an important or necessary place of business but rather the most important consequential or influential one 506_us_168 petitioners are entitled to a deduction for a home_office because mrs margolis' principal_place_of_business for her activities was her home_office mrs margolis spent the majority of her working time preparing designs at her home_office preparing textile designs the activity that mrs margolis performed while at her home_office was of central importance to her trade_or_business as a textile designer mrs margolis' principal_place_of_business was her home_office further mrs margolis exclusively used the bedroom she used as a home_office for her business activity therefore petitioners are entitled to a deduction for a home_office expense petitioners claim a deduction for percent of the general_expenses of their home based on a square footage ratio respondent contends that at a maximum petitioners are entitled to a deduction for percent of the general_expenses of their home as an initial matter we must decide the general_expenses allocable to petitioners' home on their corrected return petitioners claimed that they incurred dollar_figure in general home expenses during at trial mr margolis testified that the dollar_figure amount represented monthly rent of approximately dollar_figure we accept mr margolis' testimony in this regard we are satisfied that petitioners incurred dollar_figure in general home expenses during next we decide the percentage of the total floor space in petitioners’ home that was used for mrs margolis' business petitioners’ corrected return provides that petitioners resided ina big_number square-foot apartment and that the room mrs margolis used as a home_office was square feet however at trial mr margolis testified that in measuring his residence he did not include such areas as the kitchen the hallways and the bathrooms he testified that the square footage of his residence including the excluded areas was more accurately about big_number square feet based on the record we find that mrs margolis' home_office comprised percent out of big_number square feet of petitioners' residence cf 39_f2d_540 2d cir petitioners are therefore entitled to a home_office deduction in the amount of dollar_figure percent of dollar_figure b interest_expense petitioners claim an dollar_figure interest_expense_deduction for each of their businesses respondent allowed the interest_expense_deduction for mr margolis' business respondent contends that mrs margolis is not entitled to an additional dollar_figure deduction because petitioners have failed to substantiate such an expense we agree with respondent petitioners have failed to produce any evidence except for their own self-serving testimony for an interest_expense_deduction exceeding the dollar_figure already allowed by respondent for mr margolis' business we conclude that petitioners are not entitled to the additional dollar_figure interest_expense_deduction issue accuracy-related_penalty finally we consider whether petitioners are liable for a penalty under sec_6662 for negligence or disregard of rules or regulations sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment that is so attributable the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 to the extent that petitioners have unreported self- employment income ' we hold that petitioners have failed to prove that they made a reasonable attempt to comply with internal revenue laws and acted with reasonable_cause and in good_faith see sec_6664 indeed given our holding that petitioners failed to report a substantial amount of income the evidence ’ petitioners' unreported net_earnings_from_self-employment include the dollar_figure amount as decided herein and the dollar_figure amount as conceded by petitioners less allowable deductions conceded by respondent or allowed herein supports the conclusion that petitioners did not make a reasonable attempt to comply with internal revenue laws and did not act with reasonable_cause and in good_faith we therefore sustain respondent's determination and hold that petitioners are liable for the accuracy-related_penalty under sec_6662 for the year in issue with respect to the underpayment attributable to their unreported net_earnings_from_self-employment conclusion to reflect our disposition of the disputed issues as well as the parties' concessions decision will be entered under rule
